Clifford F. Brown, J.,
concurring. My concurrence in the judgment does not need the aid of the “some evidence” standard as expressed in State, ex rel. Wallace, v. Indus. Comm. (1979), 57 Ohio St. 2d 55 [11 O.O.3d 216], and in many other cases since 1979.
The court of appeals correctly determined that the commission’s order entered October 27, 1981, finding relator was permanently and totally disabled, was provisional and that relator would be evaluated further after his rehabilitation potential was determined.
The court of appeals properly found that the commission in issuing its December 27, 1982 order upon reconsideration evaluated the rehabilitation report which was prepared and filed after the first commission order of October 27, 1981, and that this report alone supports the final order of the commission because it represents' new evidence of relator’s condition. The report on relator’s potential for rehabilitation reveals that relator is a poor candidate for rehabilitation due to his strong feelings that he is not able to return to work, his resistance to treatment, his antisocial behavior, including incarceration, his ongoing reinforcement for illness behaviors and his lack of motivation.
The commission on December 27, 1982 had the power to reconsider its October 27, 1981 order of permanent and total disability by reason of R.C. 4123.52 which gives it continuing jurisdiction to revoke and modify its orders.
J. P. Celebrezze, J., concurs in the foregoing concurring opinion.